— Appeal by the defendant from a judgment of the County Court, Westchester County (Cacace, J.), rendered September 28, 2010, convicting him of criminal possession of a weapon in the second degree *1004and menacing a police officer or peace officer, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal precludes review of his claim that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255, 257 [2006]; People v Callahan, 80 NY2d 273, 281 [1992]; People v Seaberg, 74 NY2d 1, 10 [1989]). Skelos, J.E, Chambers, Sgroi and Hinds-Radix, JJ., concur.